                                                                     JS-6
 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3
     Assistant United States Attorney
 4   Chief, Civil Division
 5
     CEDINA M. KIM
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8
           160 Spear Street, Suite 800
 9         San Francisco, CA 94105
           Telephone: (510) 970-4825
10
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security
13
14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15
16
     DANIELLE BRYANT,                         ) Case No. 8:20-cv-02219-ADS
17                                            )
18   Plaintiff,                               ) JUDGMENT OF REMAND
                                              )
19
           v.                                 )
20                                            )
21   ANDREW SAUL,                             )
     Commissioner of Social Security,         )
22                                            )
23   Defendant.                               )
                                              )
24
25         The Court having approved the parties’ Stipulation to Voluntary Remand
26   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
27
     Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED
28

     Judgment for Remand, Sentence Four 8:20-cv-02219-ADS


                                              -1-
 1   AND DECREED that the above-captioned action is remanded to the
 2
     Commissioner of Social Security for further proceedings consistent with the
 3
 4   Stipulation to Remand.
 5
 6
 7
     Dated: 05/28/2021                         /s/ Autumn D. Spaeth
 8                                          HON. AUTUMN D. SPAETH
                                            UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Judgment for Remand, Sentence Four 8:20-cv-02219-ADS


                                              -2-
